 

Exhibit 10.2

   

AMENDMENT TO THE WARRANT AGREEMENT

 

THIS AMENDMENT TO THE WARRANT AGREEMENT (this “Amendment”), made as of April 8,
2016, is by and between Committed Capital Acquisition Corporation II, a Delaware
corporation (the “Company”) and Continental Stock Transfer & Trust Company, a
New York corporation, as warrant agent (the “Warrant Agent”).

 

WHEREAS, the Company and the Warrant Agent are parties to that certain Warrant
Agreement, dated as of April 10, 2014 and filed with the United States
Securities and Exchange Commission on April 16, 2014 (the “Warrant Agreement”),
pursuant to which the Company has issued 8,000,000 warrants (collectively, the
“Warrants”) to purchase an aggregate of 4,000,000 shares of the Company’s common
stock, par value $0.00001 per share (“Common Stock”);

 

WHEREAS, the terms of the Warrants are governed by the Warrant Agreement and
capitalized terms used herein, but not otherwise defined, shall have the
meanings given to such terms in the Warrant Agreement (unless otherwise noted
herein);

 

WHEREAS, the board of directors of the Company is seeking stockholder approval
at a special meeting of stockholders to (i) amend the Company’s amended and
restated certificate of incorporation (a) to extend the date before which the
Company must complete a business transaction (the “Termination Date”) from April
10, 2016 (the “Current Termination Date”) to April 10, 2017 (the “Extended
Termination Date”), and provide that the date for cessation of operations of the
Company if the Company has not completed a business transaction would similarly
be extended, and (b) to allow holders of the Company’s public shares, in
connection with the extension of the Termination Date, to redeem their public
shares for a pro rata portion of the funds available in the trust account
(collectively, the “Extension Amendment”), and (ii) amend and restate the
Company’s amended and restated investment management trust agreement, dated
April 10, 2014 by and between the Company and Continental Stock Transfer & Trust
Company to permit distributions from the trust account to pay public
stockholders properly demanding redemption in connection with the extension
amendment and the trust amendment; and extend the date on which to commence
liquidating the trust account in the event the Company has not consummated a
business transaction from the Current Termination Date to the Extended
Termination Date (the “Trust Amendment”);

 

WHEREAS, the Company and the Warrant Agent seek to amend the Warrant Agreement,
to provide for the conversion of all of the 8,000,000 outstanding warrants into
an aggregate of 80,000 shares of common stock (so that each warrant is converted
into one-hundredth (1/100th) of one share) upon the consummation of a business
transaction, and to terminate the Warrant Agreement in connection with such
conversion;

 

WHEREAS, the Company will not effect the Extension Amendment and Trust Amendment
if this Amendment is not approved by the Warrantholders unless the board of
directors of the Company waives such condition; and

 



 

 

 

WHEREAS, pursuant to Section 9.8 of the Warrant Agreement, the Company has
obtained the consent of at least 65% of the Registered Holders of the
outstanding Warrants to this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1. Amendment of Warrant Agreement. A new section 4.9 of the Warrant Agreement
shall be added, which shall read in its entirety as follows:

 

“4.9 Conversion of Warrants upon Business Transaction.

 

4.9.1 Conversion of Warrants. Effective upon the consummation of a Business
Transaction, each Warrant shall be converted into one hundredth (1/100th) of one
share of Common Stock (the “Warrant Consideration”). All such Warrants, when so
converted, will automatically be retired and will cease to be outstanding, and
any beneficial owner, Registered Holder, or other holder of a Warrant will cease
to have any rights with respect thereto, except the right to receive the Warrant
Consideration.

 

4.9.2 Conversion Procedures. Warrants held in “street name” shall upon
conversion be delivered to the Warrant Agent through the Depository Trust
Company and the Warrant Consideration to be issued upon conversion thereof shall
be represented by one or more book-entry certificates. Each holder of record of
Warrants must surrender such holder’s Warrant Certificate to the Warrant Agent
and, upon surrender of the Warrant Certificate, the holder thereof will be
entitled to receive the Warrant Consideration. The Warrant Certificates so
surrendered will forthwith be canceled.

 

4.9.3 Termination. Effective upon the consummation of the Business Transaction
and the conversion of the outstanding Warrants into the right to receive the
Warrant Consideration, this Agreement shall terminate and shall no longer have
any force or effect.”

 

2. Miscellaneous Provisions.

 



2.1 Continued Validity of Warrant Agreement.    Except as provided in this
Amendment, the Warrant Agreement shall remain in full force and effect.

 

2.2 Counterparts.    This Amendment may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

2.3 Effect of Headings.    The section headings herein are for convenience only
and are not part of this Amendment and shall not affect the interpretation
thereof.

 

[Signature page follows]

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 



  COMMITTED CAPITAL ACQUISITION CORPORATION II           By: /s/ Michael Rapp  
    Name: Michael Rapp       Title: Chief Executive Officer                    
CONTINENTAL STOCK TRANSFER &   TRUST COMPANY, as Warrant Agent             By:
/s/ Sharmin Carter       Name: Sharmin Carter       Title: Treasurer and
Controller  



 



 

 

 

